Case 1:15-cv-14139-MLW Document 132 Filed 03/17/21 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

KIERAN O'HARA, on behalf of )

himself and all other )

similarly situated )

individuals, )

Plaintiff )

)

Vv. ) C.A. No. 15-14139-MLW

}

DIAGEO-GUINNESS, USA, INC. )

and DIAGEO NORTH AMERICA, )

INC., )

Defendants. )
MEMORANDUM AND ORDER

WOLF, D.J. March 17, 2021

 

For the reasons discussed at the March 15, 2021 hearing, it
is hereby ORDERED that:

1. Defendants Diageo Beer Company USA and Diageo North
America's Motion to Exclude Opinion of Plaintiff's Expert Stefan
Boedeker (Dkt. No. 102) is DENIED without prejudice.

2. Plaintiff Kieran O'Hara's Motion to Exclude the Report
of Defendants' Expert Keith R. Ugone (Dkt. No. 109) is DENIED
without prejudice.

3. Plaintiff's Motion for Class Certification (Dkt. No. 84)
is DENIED with prejudice to the extent that plaintiff seeks
certification of a nationwide class for the negligent
misrepresentation claims plaintiff has alleged. At the March 15,
2021 hearing, plaintiff acknowledged that it was his burden to

show that each of the requirements of Federal Rule of Civil
Case 1:15-cv-14139-MLW Document 132 Filed 03/17/21 Page 2 of 3

Procedure 23 was satisfied. One of these requirements is that
common issues of law or fact predominate over individual issues.
See Fed. R. Civ. P. 23(b) (3). Other courts have found in comparable
cases that common issues do not predominate because there are
material differences in the standards for a negligent

misrepresentation claim in various states. See Gianino v. Alacer

 

Corp., 846 F.Supp.2d 1096, 1101-02 (C.D. Cal. 2012); In re Amla

Litig., 282 F.Supp.3d 751, 762 (S.D.N.Y¥Y. 2017); Hughes v. The Ester

 

C Co., 317 F.R.D. 333, 352 (E.D.N.Y. 2016); Nathan v. Whirlpool

 

Corp., No. 3:19-CV-226, 2020 WL 5877574, at *7 (S.D. Ohio Oct. 2,
2020). Plaintiff did not address these variations and, in any
event, failed to meet his burden with respect to predominance.

4. Plaintiff's Motion for Class Certification (Dkt. No. 84)
is DENIED with prejudice to the extent that plaintiff seeks
certification of a Massachusetts class for his negligent
misrepresentation claims because reliance is an element of such
claims under Massachusetts law and, therefore, they are not
amenable to be resolved in a class action. See Cumis Ins. Soc'y,

Inc. v. BJ's Wholesale Club, Inc., 455 Mass. 458, 471-72, 918

 

N.E.2d 36, 47-48 (2009) (justifiable reliance is an element of
negligent misrepresentation); Mowbray v. Waste Mgmt. Holdings,
Inc., 189 F.R.D. 194, 198 (D. Mass. 1999), aff'd, 208 F.3d 288

(lst Cir. 2000) (certification "inappropriate" where “individual
Case 1:15-cv-14139-MLW Document 132 Filed 03/17/21 Page 3 of 3

issue of reliance would [ ] need to be litigated"); 2 Newberg on
Class Actions § 4:58 n.5 (collecting cases).

5. The parties shall, by ery 2021, confer and report
concerning whether they have agreed to resolve this case.

6. If not, the parties shall, by April 5, 2021, file
memoranda in support of their respective positions concerning
whether the court should certify a statewide class for claims

arising under M.G.L. Chapter 93A. In particular, the parties shall

discuss the implications of Rule v. Fort Dodge Animal Health, Inc.,

 

607 F.3d 250, 255 (1st Cir. 2010), and Ferreira v. Sterling

 

Jewelers, Inc., 130 F. Supp. 3d 471, 479 (D. Mass. 2015), for
whether the plaintiff's alleged injury is cognizable under Chapter
93A.

7. Any replies shall be filed by April 12, 2021.

8. The parties shall order the transcript of the March 15,

2021 hearing on an expedited basis.

UNITED STATES DISTRICT JUDGE
